Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I	 Claims 2-16 drawn to a method for treating/determine efficacy of treating proteinuria comprising detection of non-Gly-suPAR classified in G01N 33/53, , for example.
II	Claims 17 -18 drawn to an antibody and to a kit comprising the antibody classified in Y10S 435/81, for example.

.        Inventions I and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group II can be  used in a materially different process  as for example immune-purification 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
.
.        Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
.       This application contains claims directed to the following patentably distinct species 
The species are as follows: 
a. One type of clinical correlation (all claims).  
i. treating proteinuria
ii. determining efficacy of treatment
b. one type of subject (all claims).  
I .having proteinuria
ii. at risk for having proteinuria
Applicant to further indicate for the elected species whether the patient has  
1. FSGS or
2.diabetic kidney disease
c. One type of NonGly-suPAR analyte detected (all claims).  
nonGly-suPAR(I-III) consisting essentially of amino acids 2-274 of SEQ ID NO:2
nonGly-suPAR(II-III) consisting essentially of amino acids 93-274 of SEQ ID NO:2
nonGly-suPAR(I) consisting essentially of amino acids 2-77 of SEQ ID NO:2
One type of Method of detecting the level of nonGly-suPAR (all claims)
Measuring the amount of nonGly-suPAR, i.e. directly detecting nonGly-suPAR (see claims 8-10; if elected, please further elect from the following)
Detecting the amount of nonGly-suPAR by measuring total suPAR and Gly-suPAR, i.e. indirectly detecting nonGly-suPAR by subtraction (see claim 11)
For the elected apecies Applicant to further elect 
Detection technique for detecting the amount of nonGly-suPAR
Mass spectrometry (see claim 9)
Colorimetric assay (see claim 10)
Reagent used for detecting the level of nonGly-suPAR (elect one of the following)
Antibody specific for nonGly-suPAR (see claim 7)
Aptamer specific for nonGly-suPAR (see claim 7)
One type of Reagent used for detecting the level of Gly-suPAR (all claims)
Small molecule ligand that is a glycan-specific affinity reagent (see claim 13
Lectin that is a glycan-specific affinity reagent (see claim 14)
Antibody or binding fragment thereof that binds suPAR or a fragment thereof regardless of glycosylation status (see claim 14)
Antibody or binding fragment thereof that binds to the glycosylated form of suPAR or a fragment thereof (see claim 14)

d. One type of antibody (all claims).  
Applicant to elect one antibody from claim 17, indicate analyte specificity and further elect one type of epitope as follows 

Please specify what epitopes the antibody binds to by specifying one or more of (a)-(d) as recited in claim 50. It is noted that claim 50 recites that the antibody binds to “one or more epitopes selected from (a)-(d)”, and so Applicant may, if desired, elect multiple epitopes. In the event that multiple epitopes are specified, the elected set or combination will constitute the elected species (i.e., the examiner will assess patentability of an antibody that binds to the elected combination of epitopes, but would not assess each epitope individually).

The species are independent or distinct because they have mutually exclusive characteristics for each identified species, for example having different patient characteristics, diseases, type of detections, type of molecules i.e small molecules , large molecules with different structures and functions. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Searching the separate species would require separate queries and/or class/subclass searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641